DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 03/04/2022 have been fully considered but they are not persuasive. The Examiner appreciates the time and effort of the Applicant in the compact prosecution of this case. The Amendments to claims 1 and 9, submitted on 03/04/2022 have been examined and have not place the application in condition for allowance.
Applicant argues that the prior arts fail to disclose the feature of the thickness of the end portion varying along the width of the end portion “to cause the inner face to have an arc shaped cross-section, a triangular cross-section, or a trapezoidal cross-section.” The Examiner disagrees. The views of the Figs. 4A (top view) and 4B (side view) both describe the limitation as claim to disclose the varying thickness along the width of the length of the end portion. Kim et al. disclose in Figs., an antenna frame, 410, defined as the end portion with varying thickness, T, along the width, W, of the end portion, defining an arc shape as shown in the figure (Fig. 4A). The shading of the 410 shows the cross-section along the top view of antenna frame. For example, Fig. 4A shows the varying thickness, T, of Fig. 4B, starting from the first end, FE to the second end, SE, along the width of the end portion, EP. 
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.
Claim Objections
Claims 18 and 26 are objected to because they are depending on cancelled claim 17.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20160254588).
Kim et al. disclose;
Regarding claim 1:
(in Figs. 3, 4A and 4B) an antenna frame (410) for a wireless communication device (See Abstract), comprising: an end portion (EP) comprising: a first end (FE); a second end (SE) spaced apart from the first end (FE) to define a length (See Fig. 4A); an outer face (OF) that extends along the length (See Fig. 4A); an inner face (IF) that extends along the length (See Fig. 4A) and is spaced apart from the outer face (OF) by a thickness (T); a top edge (TE) extending between the inner face (IF) and the outer face (OF) in the thickness (T) direction and between the first end (FE) and the second end (SE) in the length direction (See Figs.) at a top of the outer (OF) and inner (IF) faces; and a bottom edge (BE) extending between the inner face (IF) and the outer face (OF) in the thickness (T) direction and between the first end (FE) and the second end (SE) in the length direction at a bottom of the outer (OF) and inner (IF) faces, wherein the bottom edge (BE) is spaced apart from the top edge (TE) by a width (W), and the thickness (T) of the end portion varies along the width (W) of the end portion (EP; See Figs.) to cause the inner face (IF) to have an arc shaped cross-section (See Fig. 4A).

    PNG
    media_image1.png
    411
    528
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    375
    545
    media_image2.png
    Greyscale

Regarding claim 7:
the antenna frame (410) defines an interior space (within 430) and the wireless communication device further comprises an antenna (420) located within the interior space (within 430), wherein the antenna (420) comprises one or more antenna elements (421 and 424) that are arranged substantially behind the end portion (EP) of the antenna frame (410).
Regarding claim 9:
(in Figs. 4A and 4B) an antenna frame (410) for a wireless communication device (See Abstract), comprising: an end portion (EP) comprising: a first end (FE); a second end (SE) spaced apart from the first end (FE) to define a length (See Fig. 4A); an outer face (OF) that extends along the length (See Fig. 4A); an inner face (IF) that extends along the length (See Figs) and is spaced apart from the outer face (OF) by a thickness (T); a top edge (TE) extending between the inner face (IF) and the outer face (OF) in the thickness (T) direction and between the first end (FE) and the second end (SE) in the length direction (See Figs.) at a top of the outer (OF) and inner (IF) faces; and a bottom edge (BE) extending between the inner face (IF) and the outer face (OF) in the thickness (T) direction and between the first end (FE) and the second end (SE) in the length direction (See Fig. 4A) at a bottom of the outer (OF) and inner (IF) faces, wherein at least one of the top edge (TE) or the bottom edge (BE) has a plurality of notches (See Figs. 4A and 4B) and wherein the bottom edge (BE) is spaced apart from the top edge (TE) by a width (W), and the thickness (T) of the end portion (EP) varies along the width (W) of the end portion (EP; See Fig. 4A) to cause the inner face (IF) to have an arc shaped cross-section (See Fig. 4A).
Regarding claim 15:
the plurality of notches (defined by the recesses in Fig. 4A in item 410) have a metal molding (Para. 0068, Lines 4-6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160254588) in view of Lee et al. (US 20160050302).
Regarding claims 2 and 18:
Kim et al. is silent on that the thickness of the end portion at the top edge and the bottom edge is less than the thickness of the end portion at every point in between the top edge and the bottom edge.
Lee et al. disclose (in Figs. 2A and 5A) the thickness of the end portion (210) at the top edge and the bottom edge is less than the thickness of the end portion at every point in between the top edge and the bottom edge (See Fig.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the thickness as taught by Lee et al. into the device of Kim et al. for the benefit of achieving improved antenna radiation performance can be achieved (Para. 0084, Lines 6-11). 

Claims 8, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160254588) in view of KHRIPKOV et al. (US 20170201011).
Regarding claim 8:
Kim et al. is silent on that the antenna is a vertically polarized antenna with a main lobe of radiation pattern facing outward through the end portion.
KHRIPKOV et al. disclose the antenna (143) is a vertically polarized antenna (Para. 0114, Lines 4-7) with a main lobe of radiation pattern facing outward through the end portion (101).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a polarization as taught by KHRIPKOV et al. into the device of Kim et al. for the benefit of allowing the electronic device to remain in a stable communication connection under various operation environment conditions (Para. 0114, Lines 8-9).
Regarding claim 24:
Kim et al. disclose the antenna frame (410) defines an interior space (within 430) and the wireless communication device further comprises an antenna (420) located within the interior space (within 430), wherein the antenna (420) comprises one or more antenna elements (421 and 424) that are arranged substantially behind the end portion (EP) of the antenna frame (410), with a main lobe of radiation pattern facing outward through the end portion.
Kim et al. is silent on that the antenna is a horizontally polarized antenna.
KHRIPKOV et al. disclose the antenna (148) is a horizontally polarized antenna (Para. 0114, Lines 4-7) with a main lobe of radiation pattern facing outward through the end portion (101).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a polarization as taught by KHRIPKOV et al. into the device of Kim et al. for the benefit of allowing the electronic device to remain in a stable communication connection under various operation environment conditions (Para. 0114, Lines 8-9).
Regarding claim 26: 
Kim et al. disclose the antenna frame (410) defines an interior space (within 430) and the wireless communication device further comprises an antenna (420) located within the interior space (within 430), wherein the antenna (420) comprises one or more antenna elements (421 and 424) that are arranged substantially behind the end portion (EP) of the antenna frame (410), with a main lobe of radiation pattern facing outward through the end portion.
Kim et al. is silent on that the antenna is a dual-polarized antenna.
KHRIPKOV et al. disclose the antenna (148) is a dual-polarized antenna (Para. 0114, Lines 4-7) with a main lobe of radiation pattern facing outward through the end portion (101).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a polarization as taught by KHRIPKOV et al. into the device of Kim et al. for the benefit of allowing the electronic device to remain in a stable communication connection under various operation environment conditions (Para. 0114, Lines 8-9).

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160254588) in view of Kim et al. (US 20170346164).
Regarding claim 10:
Kim et al. is silent on that both the top edge and the bottom edge have a plurality of notches.
Kim et al. (164) disclose (in Fig. 11A) both the top edge (1121) and the bottom edge (1122) have a plurality of notches (1131, 1132, 1133 and 1134).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the plurality of notches taught by Kim et al. (164) into the device of Kim et al. for the benefit of enhancing antenna resonance by adjusting the bandwidth (Para. 0221, Lines 1-7).
Regarding claim 11: 
Kim et al. is silent on that the plurality of notches are spaced periodically along the length of the end portion.
Kim et al. (164) disclose (in Fig. 11A) the plurality of notches (1131, 1132, 1133 and 1134) are spaced periodically along the length of the end portion (See Fig. 11A).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the plurality of notches taught by Kim et al. (164) into the device of Kim et al. for the benefit of enhancing antenna resonance by adjusting the bandwidth (Para. 0221, Lines 1-7).
Regarding claim 12:
Kim et al. is silent on that one or more of the plurality of notches are at least partially filled with a dielectric material.
Kim et al. (164) disclose (in Fig. 11A) one or more of the plurality of notches (1131, 1132, 1133 and 1134) are at least partially filled with a dielectric material (defined as non-conductive member).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the plurality of notches taught by Kim et al. (164) into the device of Kim et al. for the benefit of enhancing antenna resonance by adjusting the bandwidth (Para. 0221, Lines 1-7).
Regarding claim 13:
Kim et al. is silent on that the dielectric material is ceramic, glass, plastic, fiberglass, or a combination thereof.
Kim et al. ('164) disclose the dielectric material is ceramic, glass, plastic, fiberglass, or a combination thereof (Para. 0181, Lines 7-12).
Accordingly, it would have been an obvious matter of design consideration to implement the known materials taught by Kim et al. (164) into the device of Kim et al. due to their insulating properties, especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Regarding claim 14:
Kim et al. is silent on that the wireless communication device is configured to transmit and receive communications using radio waves having a wavelength while passing through the dielectric material, and the plurality of notches have a depth measuring at least one-quarter of the wavelength.
Kim et al. (164) disclose the wireless communication device (2500) is configured to transmit and receive communications using radio waves having a wavelength while passing through the dielectric material, and the plurality of notches (25211, 25221, 25231, and 25232 same as 1131, 1132, 1133 and 1134 in Fig. 114) have a depth measuring at least one-quarter of the wavelength (Para. 0232, Lines 3-13).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the wireless communication device of Kim et al. (‘164) to transmit and receive communications using radio waves into the device of Kim et al. for operation in e.g. long term evolution (LTE), LTE-advance (LTE-A), code division multiple access (CDMA), wideband CDMA (WCDMA), universal mobile telecommunications system (UMTS), wireless broadband (WiBro), and global system for mobile communications (GSM), as a cellular communication protocol. In addition, the wireless communication may include, for example, a short range communication (Para. 0079, Lines 2-9).

Claims 22, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160254588) in view of Hu et al. (US 20180069293).
Regarding claim 22:
Kim et al. is silent on that the plurality of notches comprises a first notch having a first depth and a second notch having a second depth.
Hu et al. disclose (in Figs. 1 and 3) the plurality of notches (14 and 16) comprises a first notch (the short portion) having a first depth (See Fig.) and a second notch (the long portion) having a second depth (See Fig.).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the notches as taught by Hu et al. into the device of Kim et al. for the benefit of allowing a portion of the housing to serve as a radiation part (Para. 0005, Lines 16-18).
	Regarding claim 23:
	Kim et al. is silent on that the wireless communication device is configured to transmit and receive communications using radio waves having a first wavelength while passing through the dielectric material and radio waves having a second wavelength while passing through the dielectric material, and the first depth measuring at least one-quarter of the first wavelength and the second depth measuring at least one quarter of the second wavelength.
	Hu et al. disclose (in Figs. 1 and 3) the wireless communication device (10) is configured to transmit and receive communications using radio waves having a first wavelength while passing through the dielectric material and radio waves having a second wavelength while passing through the dielectric material, and the first depth measuring at least one-quarter of the first wavelength and the second depth measuring at least one-quarter of the second wavelength (Para. 0042, Lines 3-18).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna structure for dual resonance having a first and second wavelength as taught by Hu et al. into the device of Kim et al. for the benefit of producing the electromagnetic signals with different resonance frequencies, thereby increasing the bandwidth and improving the user experience (Para. 0042, Lines 15-18).
	Regarding claim 28:
	Kim et al. disclose (in Figs. 4A and 4B) the antenna frame of claim 22, wherein the antenna frame (410) defines an interior space (within 430) and the wireless communication device further comprises an antenna (420) located within the interior space (within 430), wherein the antenna (420) comprises one or more antenna elements (421 and 424) that are arranged substantially behind the end portion (EP) of the antenna frame (410), and the antenna is a dual-band antenna (Para. 0171, Lines 7-11) with a main lobe of radiation pattern facing outward through the end portion.
	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845